Title: From George Washington to John Murray & Company, 8 March 1786
From: Washington, George
To: John Murray & Company

 

Gentn
Mount Vernon 8th March 1786.

Your letter of the 6th in answer to mine of the same date, is before me; but from the present view I have of the subject, I do not conceive that my entering into a Contract for Herrings on the terms offered by you, would be eligible; 1st because in my judgment, you estimate them too low—lower than they usually sell for at the landings—2dly because your Salt is rated higher than, I believe it is to be bought for—more than I have lately given. 3dly because Liverpool Salt is inadequate to the saving of Fish, & therefore useless in this business—4thly because I would not, on any terms, go to Dumfries for this article; and fifthly, because it does not suit me to receive Salt alone in paymt.
Moreover, if your coarse salt is allum or lump Salt, I conceive it must be reduced by pounding, before it can be applied—which would add to the expence of curing. Lisbon is the proper kind of Salt for Fish.
From these considerations I must decline contracting to furnish Herring unless you are disposed to offer more favourable terms. I am &c. &c.

G: Washington

